oO ON DO oO FP WwW NY =

NO RO RO PR NP PO NM PO ND - OBO Bo 2m oa eo om es eS |
oN OO FP WwW NY | ODO OO DWAOAN DO OT FP W NY —|—| OC

ase 2:20-cv-07553-SVW-AGR Document19 Filed 07/27/21 Page1of1i Page ID#:219

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

JOHN HARDNEY, No. CV 20-7553-SVW (AGR)

Petitioner,
ORDER ACCEPTING FINDINGS AND
V. RECOMMENDATION OF UNITED
STATES MAGISTRATE JUDGE
RALPH DIAZ, Warden,

Respondent.

 

Pursuant to 28 U.S.C. § 636, the Court has reviewed the entire file de novo,
including the magistrate judge’s Report and Recommendation. No objections to the
Report have been filed. The Court accepts the findings and recommendation of the
Magistrate Judge.

IT IS ORDERED that Respondent's motion to dismiss the Petition for Writ of
Habeas Corpus is granted and judgment be entered denying the Petition and
dismissing this action without prejudice to his ability to file a civil rights action in the

appropriate judicial district.

b>"
DATED: __July 27, 2021 KEL CLaty

STEPHEN V. WILSON
United States District Judge

 
